Citation Nr: 0805249	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-24 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
lumbosacral strain, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to a compensable rating for residuals, status 
post pterygium removal, right eye (previously claimed as loss 
of vision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to June 
2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, continued the 10 percent 
evaluation for the veteran's lumbosacral strain and the 
noncompensable evaluation for residuals, status post 
pterygium removal, right eye (previously claimed as loss of 
vision).  

In August 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims for increased ratings for lumbosacral strain and 
residuals of status post pterygium removal of the right eye.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

In regards to the veteran's claim for an increased rating for 
his service-connected lumbosacral strain, during the course 
of this appeal, VA formally evaluated the veteran with 
respect to the nature, extent, and severity of his 
lumbosacral strain in March 2004.  The examination report 
states that the veteran reported a history of "cumulative 
trauma" while doing sit-ups and playing racquet ball during 
his active military service.  He explained that he endures 
daily chronic pain, which is aggravated upon lifting and 
performing sit-ups, but often alleviated by resting, physical 
therapy, or change of position.  Upon physical examination of 
the veteran, the examiner diagnosed the veteran with 
lumbosacral strain with mild degenerative joint disease.  
Since that time, the veteran testified during the August 2006 
hearing that he experiences daily pain radiating to his lower 
extremities along with muscle spasms, shooting pain, and 
numbness.  The veteran contends that his service-connected 
back disability has worsened, and has affected his ability to 
perform household chores and work effectively in the computer 
field.  

Turning to the veteran's service-connected residuals of a 
right eye disability, the veteran contends that his right eye 
disability is worse than the current evaluation contemplates.  
In July 2004, the veteran was afforded a VA examination for 
his right eye disability.  The VA examiner noted that the 
veteran had no loss of vision in either eye and exhibited 
20/20 vision in each eye with low myopic correction.  During 
the August 2006 hearing, the veteran testified that his 
visual acuity has decreased, and his symptoms have worsened 
since the last VA examination.

Based upon the evidence of record and the veteran's testimony 
during the August 2006 hearing, the Board finds that a remand 
is necessary to ascertain the current level of the veteran's 
disabilities.  The last time the veteran underwent VA 
examinations for his service-connected back and right eye 
disabilities were in March 2004 and July 2004, respectively.  
The Board finds that there is a reasonable possibility that 
the veteran's disabilities have increased in severity since 
he was last afforded an examination.  The Board finds that 
further examinations are required so that the decision is 
based on a record that contains a current examination for 
both disabilities.  An examination too remote for rating 
purposes cannot be considered "contemporaneous."  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record 
does not adequately reveal the current state of that 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination).

It is also noted that the veteran stated during the August 
2006 hearing that he most recently sought treatment for his 
lumbosacral strain at the Sierra Vista Community Based 
Outpatient Clinic.  The veteran's recent VA treatment records 
should be obtained and incorporated into the claims file.

Finally, additional evidence received at the Board in 
September 2006 without the veteran's waiver of initial 
consideration of this evidence by the agency of original 
jurisdiction includes September 2006 x-ray results of the 
veteran's lumbar spine and eye prescriptions dated March 
2004, December 2005, and during the veteran's military 
service.  These records are referred for initial review.  See 
38 C.F.R. § 20.1304 (2007).

In short, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Obtain the veteran's recent treatment 
records from the Sierra Vista Community 
Based Outpatient Clinic, and any other 
medical facility from which the veteran 
has received treatment for his back and 
visual disabilities.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
file.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his service-connected 
lumbosacral strain disability.  Any 
indicated diagnostic tests and studies 
should be accomplished.  All pertinent 
symptomatology and findings should be 
reported in detail, including range of 
motion (ROM) testing.  The examiner 
should address the extent of functional 
impairment attributable to any reported 
pain.  In this regard, the examiner 
should specifically indicate whether 
there is any pain and whether there is 
likely to be additional impairment of the 
back caused by any of the following:  (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; (4) incoordination.  The 
examiner should describe whether any 
existing pain significantly limits 
functional mobility of the back during 
flare-ups or when repeatedly used.  

The veteran's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  

3.  Schedule the veteran for a VA 
ophthalmology examination to ascertain 
the extent and severity of his service-
connected right eye disability.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  All appropriate 
diagnostic testing should be performed to 
determine the impairment of visual acuity 
of both eyes.  The examination findings, 
along with the complete rationale for all 
opinions expressed should be clearly set 
forth in the examination report.  

4.  Send to the veteran any corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  See also 
Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).  

5.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



